DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 02 February 2021.
Claims 1-10 are pending and have been presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JAIN (CN 106407395) in view of ZHENG (CN 106844555).

1.  JAIN discloses A method for aggregation and optimization of time- series data (see page 3 “Fig 1 is a flow chart of a processing method…”), comprising the following steps: by writing a time-series data record into a database (see page 3 “obtaining N data points from the sequence database…”: retrieving data from a database implies that the data has been written to the database), forming a time-series database file (see page 4 “N in this example…”: a database with N data points over a period of time), wherein the time-series database file comprises a data file and an index file, the data file comprises multiple data blocks, the index file comprises index blocks, and each index block correspond to one data block; by scanning an index file according to a start time period and a stop time period, extracting all index blocks of the time series that need to be aggregated that meet the time period conditions, and then sorting the index blocks according to the data block offset recorded in the index block; and by scanning the data file according to a data block offset order recorded in sorted index blocks (see ZHENG below), performing specified reading and calculating on each data block, and aggregating calculation results (see page 4 “In this embodiment, as an example in starting time to ending time…”: data points between the starting time and the limit time are processed to generate a result to the user).
ZHENG discloses the following elements that are not disclosed by JAIN: wherein the time-series database file comprises a data file and an index file, the data file comprises multiple data blocks (see page 2 “storing all the data points of the latest 1 minutes…”: over multiple time periods, there would be multiple sets of data points, each set of data points is one block), the index file comprises index blocks, and each index block correspond to one data block (see page 2: “one index file is generated for each data file…”: index block for the data points that were collected); by scanning an index file according to a start time period and a stop time period (see page 2 “queries the point in the index file…”), extracting all index blocks of the time series that need to be aggregated that meet the time period conditions (see page 4 “In order to avoid influence…”: the index file is searched according to the inquiry time period), and then sorting the index blocks according to the data block offset recorded in the index block (see page 4 “in order to improve searching efficiency…”: measuring points are in order based on the time offset); and by scanning the data file according to a data block offset order recorded in sorted index blocks (see page 2: reading the data block according to the point ID information…”).  Processing and storing time series data in this manner achieves high writing time and high query performance, which is an improvement over existing technology (see page 1 “ the storage method has…”).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify JAIN to store and sort multiple data files and index files, as disclosed by JAIN.  One of ordinary skill in the art would have been motivated to make such a modification to increase writing and query performance for high frequency time series data, as taught by ZHENG.  JAIN and ZHENG are analogous/in the same field of endeavor as both references are directed to the storing and processing of time-series data.

2.  The method of claim 1, wherein when the index blocks are sorted, index blocks with small offsets precede (see ZHENG page 4 “In table 3…”: smaller time periods come first).

3.  The method of claim 1, wherein the data file contains multiple time-series data blocks (see ZHENG page 4: multiple samples over a minute are stored together, multiple minutes of samples are stored together to reach an hour).

4. The method of claim 1, wherein the index file records information of each time- series data block (see ZHENG page 4 two-dimensional index file stores time information).

5.  The method of claim 4, wherein each time series in the index file has one index summary information block and one or more index blocks; the index summary information block contains an ID of the time series and the number of data blocks (see ZHENG page 4: point ID is the summary and time sequence data identifies the number of data points for that ID).

6. The method of claim 3, wherein each data block has one corresponding index block that contains an offset, a start time, an end time, and the number of records for the data block in the data file (See ZHENG page 2: one index file is generated for each data file).

7.  The method of claim 1, wherein by scanning the data file according to a data block offset order recorded in sorted index blocks, performing specified reading on each data block comprise: by scanning the data file according to a data block offset order recorded in sorted index blocks, reading data block from a data block file; and obtaining data of a specified time period in the data block (see ZHENG page 4: an inquiry locates the index files for the specified time period, the index files point to the data block files).

8.  The method of claim 1, wherein write the time-series data records to RAM before writing them to the database (see ZHENG page 2: locating the data in the cache).

9.  The method of claim 8, wherein when RAM occupation rate reaches a certain proportion or every certain time, time-series data cached by the RAM is written to a disk (see below).
Caching data in a higher speed memory prior to writing the data to a disk is well-known in the art.  Caching to the higher speed memory allows a write to complete faster, and therefore increase the write speed.  The higher speed memory is limited in size, requiring the data to be flushed from the higher speed memory to the disk.  This configuration is well-known in the art and provides a higher performance over a direct write to a disk.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify JAIN to flush data in a RAM to the disk.  One of ordinary skill in the art would have been motivated to make such a modification to allow for higher performance writing to a disk drive.  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136